Title: To James Madison from John Armstrong, Jr., 5 March 1808
From: Armstrong, John, Jr.
To: Madison, James



Sir
Paris 5 March 1808.

I forward to you copies of five notes which I have had occasion to write (since the date of my last dispatch) to the Ministers of Foreign Affairs and Marine, in relation to certain abuses which have been practised by functionaries of France against our Commerce &c.  To neither of those Notes have I yet received an answer.  With very high Consideration, Sir, I am Your Most obedient & very humble Servant,

John Armstrong

